DETAILED ACTION
Applicant’s 04/28/2022 response to the previous 02/03/2022 Office action has been considered and entered.

In said 04/28/2022 response Applicant cancelled claims 2 and 4.  Accordingly claims 1, 3, and 5-30 remain pending. 

This is the First Final Office Action on the Merits and is directed towards claims 1, 3, and 5-30 as amended and/or filed on 04/28/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 04 April 2018. (20180404)

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority. 

This application claims priority to and is a 371 of PCT/NL2019/050204 filed on 04/04/2019, which claims priority to Foreign Application number 2020717 filed on 04/04/2018 in the Netherlands.
Response to Amendments/Arguments
Applicant’s 04/28/2022 amendments to the Drawings and arguments in support thereof with respect to the objection(s) set forth in sections 7-9 of said previous 02/03/2022 Office action have been fully considered and are persuasive.  Therefore, the objection(s) has(have) been withdrawn.  

Applicant’s 04/28/2022 amendments to claims 4, 12, 16 and 28 and arguments in support thereof with respect to the objection(s) set forth in sections 10-13 of said previous 02/03/2022 Office action have been fully considered and are persuasive.  Therefore, the objection(s) has(have) been withdrawn.  

Applicant’s 04/28/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in sections 16-19 of said previous 02/03/2022 Office action have been fully considered and are persuasive because, inter alia, claim 1 previously recited and continues to recite a “tube assembly” and previous claim 2 recited as explained in the previous 02/03/2022 Office action “wherein the loudspeaker 225/180 is arranged in the tube assembly see figures 10 and 11”.  Applicant currently amended claim 1 to recite inter alia, “wherein the loudspeaker is arranged “within one of the tube elements” (Emphasis added), which is considered completely different than the previously examined limitations of claims 1 and 2 because the Examiner considered the combination of elements including the handlebars, etc. in Salvioli as the “tube assembly” arranged in and containing speaker 225.  Even Applicant is of the opinion that the new amendments are not taught by Salvioli with regard to, inter alia precisely where the speaker is located.   Further, Applicant amended the dependent claims such that the rejections must be rewritten to show where the limitations can be found in the references.  
Accordingly, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made as set forth below in view of at least WO 2017031069 A1 to SALVIOLI MARIANI MARCO et al. (Salvioli) (Foreign Patent Document Cite No. 4 in the 11/12/2020 IDS) in view of US 20160221627 A1 US 20160221627 A1 to Hines, George et al. (Hines) and further in view of the MPEP section 2144.04. subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as expounded upon below.

It is noted that claim 30 previously and currently recites “wherein the sound source and/or the battery is arranged in one of the tube elements.” In the last limitation.  Because the claim recites and/or only one limitation need be met in order to anticipate the claim.  Accordingly, because Salvioli expressly teaches the battery is arranged one of the tube elements it is considered that Salvioli continues to teach the claimed limitations with regard to the battery.  However as explained below, Salvioli in view Hines and the MPEP teach the obviousness of arranging the sound source of Salvioli to be located inside one of the tube elements of Salvioli as expounded upon below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6, 8-17, 23-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2017031069 A1 to SALVIOLI MARIANI MARCO et al. (Salvioli) (Foreign Patent Document Cite No. 4 in the 11/12/2020 IDS) in view of US 20160221627 A1 to Hines, George et al. (Hines) (cited as pertinent art in section 22 of the previous 02/03/2022 Office action spanning pages 54-55) and further in view of the MPEP section 2144.04. subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claim 1 Salvioli teaches in for example the emphasized descriptive texts and  Figures reproduced below:

    PNG
    media_image1.png
    516
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    347
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    529
    651
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    437
    580
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    490
    490
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    400
    675
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    615
    477
    media_image7.png
    Greyscale

and associated descriptive texts a bicycle 101 in figure 1 above and para [0029] with feedback see para:
“[0043] In some embodiments, the visual display 125 can be used as a visual feedback device to interact with the bicycle smart features, software and application programs (apps). “, 


the bicycle 101 comprising: 

a tube assembly in Fig. 1 above comprising a frame 102 with mutually fixed tube elements 111, 113 and 115 and movable tube elements, (such as a steering tube 109 and a handlebar 107) in Figures 1, 49 and para [0029] below:
“[0029] The inventive bicycle can include a computer processor and an integrated visual display output that is built into a stem of the bicycle. FIG. 1 illustrates an embodiment of a bicycle 101 that includes a frame 102 that includes a top tube 113, a head tube 111, a lower seat tube 115 and upper seat tube 117. The fork 103 can be coupled to the bottom of a steer tube 109 that rotates within the head tube 111. The top of the steer tube 109 can be coupled to a rear portion of a stem 105 and the front portion of the stem 105 is coupled to the handlebar 107 with a handlebar clamp 123. The handlebar clamp 123 can also include an integrated visual display 125. In different embodiments, various different electrical components can be integrated with the bike frame 102 and fork 103.”, 

at least one subsystem of the bicycle for providing a respective function (e.g. antitheft mode, weather application, etc. to the bicycle as shown in Fig. 2 above and described in para [0030]:
“[0030] System electronics. The inventive bicycle includes various electrical systems which can be controlled by a user interface. The different system components can be mounted in various different locations of the bicycle. With reference to FIG. 2, the inventive system can include: a main processor 201 and a display processor 203 which communicate with each other. The main processor 201 manages various electronic features and in some embodiments the bike can be connected to one or more RF transceivers 209 which can include long range general packet radio service (GPRS) which can allow for cell phone communications and short range radio frequency (RF) communications to local devices such as a smartphone via Bluetooth. The system can also include a global positioning system (GPS) and sensors input 211 which can provide position information to the main processor 201. The processor 201 can use the GPS input 211 information to calculate: speed, distance, location, direction, position, accent/descent angles and other information. In some embodiments, the system can also utilize data from other sensors. For example, the speed of the bicycle can be determined by the processor by a signal from a magnetic transducer sensor that detects a magnet coupled to a portion or a rotating wheel. In another embodiment, a dynamo hub can also emit a rotational speed signal that can be used by the processor to determine the bicycle speed which can be transmitted to the display 125 so this information can be seen by the bicycle rider.

[0037] In an embodiment, the system can have a temperature sensor 249 and the system can display the temperature data on the display 205 when the rider selects the weather application or any other application that displays the ambient temperature. The temperature can also be used to determine the proper charging parameters. For example, all the electronic components must resist to extended expositions to temperatures in the range: -10 °C - 50 °C. In particular, for Li-Ion batteries these limits normally vary depending on how the battery is being used: during discharge: -10 °C - 50 °C and during charge: 0 - 45 °C. A way to protect batteries from working outside these ranges is to use the temperature measured by the bike sensor to reduce or interrupt (via BMS 235) the charge/discharge current of the batteries 237.

[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341.”, 

a control unit 201 for functional interaction with the at least one subsystem of the bicycle as shown in Fig.2 above and the paras immediately above as well as para:
[0062] With reference to FIG. 13, a flow chart for the bicycle in the antitheft mode is illustrated. The user can convert the bicycle to the antitheft mode 331 through a smart phone application or through the user interface and display on the bicycle. The user may need to input a security code into the smart phone or user interface to actuate the antitheft mode 331. In an embodiment, the user may have programmed the system with an access code that must be properly input before the electrical systems enter ride mode. In an embodiment, the code may be input through the joystick 335. Alternatively, in an embodiment the system may allow the user's mobile phone to communicate with the system through RF communications such as Bluetooth transceivers. When the user within the transition range, the mobile phone input can be used to enter the predetermined access code 337. The system can determine if the user input code is correct 339. If the access code is correct, the bicycle can be placed in the riding mode 345. However, if the improper access code is input possibly multiple times or if a theft is detected 333, the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. In an embodiment, the theft 333 can be detected by an accelerometer that detects any unauthorized movement of the bicycle. 

[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. The bicycle can also respond to an incorrect code and detected theft 333 by transmitting a theft notification with the bicycle location information as an RF signal to a cloud server 343 which can be operated by a service provider. The theft notification with bicycle location information can also be transmitted to the owner of the bicycle through a cellular transmission to the true owner's smart phone 347. The user can continue to obtain location information to the smart phone from the GPS on the bicycle as the thief moves the bicycle. The owner can receive a theft notification then use the bicycle's location information to recover the bicycle or inform law enforcement officials of the location of the bicycle.” 

the control unit comprises:
receiving means for receiving at least one status signal of the at least one subsystem is shown by the lines connecting all of the subsystems to Main processor 201 in Fig. 2 above and explained in para [0030] above “ a main processor 201 and a display processor 203 which communicate with each other. The main processor 201 manages various electronic features and in some embodiments the bike can be connected to one or more“ wherein it is understood that the main processor is receiving signals from all subsystems, 
processing means in Main processor 201, for processing the at least one status signal and explained in para:
“[0006] The present invention is directed towards a smart bicycle that can include various integrated electrical accessories. The stem of the bicycle can include a computer processor, “, the main processor 201 connotes a computer processor, 

output means 223 and 125 for outputting the at least one output signal in paras:
“[0031] The display processor 203 is coupled to and controls a visual display 125. The visual display 125 can be a graphical screen that can operate based on various possible different technologies such as: OLED, LCD, LCD TFT, GRAPHIC LCS, etc. In some embodiments, the visual display 125 may be a touch sensitive device, which can receive user touch screen inputs, which can be transmitted to the main processor 201. In other embodiments, the system can have a separate user input 207. For example, the user input 207 can be an electrical button, switch, or even a joystick as disclosed in US Provisional Patent Application No. 62/222,331. The user can manipulate the position of the joystick, which can allow a visual indicator to move on the display 125. The system may be configured to indicate the position of the joystick on the display 125. For example, the display may show a plurality of display options and the joystick can be used to move an indicator to a desired option. When the joystick is moved to the desired option, the user can then depress the joystick straight down to select the indicated control on the display 125.


[0032] The system can be used to control a horn 225, a rear light 221 and front lights 217. The system may receive a user input 207 which can be a button on a left brake lever hood. The horn input signal can be transmitted to the main processor 201 which can instruct the horn controller 223 to actuate the horn 225 which can be an electric buzzer such as a piezoelectric buzzer, speaker or any other electrical sound emitter. In an embodiment, the system may have controls, which can allow the user to alter the horn sound to a user desired sound pattern.


the bicycle further comprising: 
a sound system, comprising a loudspeaker, e.g. speaker 225, for outputting sound in para [0032] above “the horn 225 which can be an electric buzzer such as a piezoelectric buzzer, speaker or any other electrical sound emitter” , 
a power supply, such as a battery 237, for providing power to the control unit and further preferably to the at least one subsystem in para:
“[0033] An embodiment of an electrical system that can be used with the bicycle is illustrated with reference to FIG. 3. The electrical system can include a battery 237 that is charged by a dynamo hub 233 which is coupled to a wheel. The dynamo hub 233 can generate electrical power when the wheel rotates around the dynamo hub 233 when the bike is ridden. Alternatively or in addition, the battery 237 can be charged by a power input 231 such as a micro USB input. Power from the power input 231 and dynamo hub 233 can be transmitted to a battery management system 235 that can control the charging of the battery 237. In an embodiment, electrical power can be directed from the battery 237 and/or the battery management system 235 to the main processor 201. In an embodiment, the battery management system 235 can be configured to charge a main battery which powers the system components: horn, lights and display from the dynamo hub and possibly a secondary battery that powers the drive train gearing system which allows the bicycle to always be able to shift gears.”, 

wherein: 
the sound system is arranged for outputting sound as a sound feedback based on the at least one status signal of the at least one subsystem in paras:
“[0062] With reference to FIG. 13, a flow chart for the bicycle in the antitheft mode is illustrated. The user can convert the bicycle to the antitheft mode 331 through a smart phone application or through the user interface and display on the bicycle. The user may need to input a security code into the smart phone or user interface to actuate the antitheft mode 331. In an embodiment, the user may have programmed the system with an access code that must be properly input before the electrical systems enter ride mode. In an embodiment, the code may be input through the joystick 335. Alternatively, in an embodiment the system may allow the user's mobile phone to communicate with the system through RF communications such as Bluetooth transceivers. When the user within the transition range, the mobile phone input can be used to enter the predetermined access code 337. The system can determine if the user input code is correct 339. If the access code is correct, the bicycle can be placed in the riding mode 345. However, if the improper access code is input possibly multiple times or if a theft is detected 333, the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. In an embodiment, the theft 333 can be detected by an accelerometer that detects any unauthorized movement of the bicycle. 


[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. The bicycle can also respond to an incorrect code and detected theft 333 by transmitting a theft notification with the bicycle location information as an RF signal to a cloud server 343 which can be operated by a service provider. The theft notification with bicycle location information can also be transmitted to the owner of the bicycle through a cellular transmission to the true owner's smart phone 347. The user can continue to obtain location information to the smart phone from the GPS on the bicycle as the thief moves the bicycle. The owner can receive a theft notification then use the bicycle's location information to recover the bicycle or inform law enforcement officials of the location of the bicycle.“.  

	Regarding the newly added limitation wherein the loudspeaker 225/180 is arranged within one of the tube elements see figures 10 and 11 above as well as that set forth with regard to “integrating” the horn into the frame of the bike for the express purpose of “The bicycle can have an integrative native horn that cannot be easily taken apart or removed from the bicycle” as explained in for example paras:
“[0013] The herein disclosed technology related to the horn system invention consists in a particular convenient way to locate horn, USB plug, light sensor, and temperature sensor (or any combination of them) in a unique structure which is mounted on the head tube of a bicycle. The bicycle can have an integrative native horn that cannot be easily taken apart or removed from the bicycle. This integration reduces the risk of not having a working horn system on the bike. As discussed, the battery is charged when the bicycle rolls so there is no risk that the light battery will be fully discharged, leaving the rider with no horn. The horn system can be powered by the bicycle's central battery unit which is constantly charged by the front dynamo hub.

[0028] “… In different embodiments, various different electrical components can be integrated with the bike frame 102 and fork 103.”

[0038]….A plastic structure mounted on the head tube can house a horn 225, a temperature sensor 249 and a micro USB port 231. The horn 225 may require a conditioning circuit that can be part of the main board that can be inside the top tube. The front lights 217 are located on the front fork on the left and right fork legs. The dynamo hub 233 can be built into the front wheel of the bicycle.

[0043] In some embodiments, the visual display 125 can be used as a visual feedback device to interact with the bicycle smart features, software and application programs (apps). For example, the visual display 125 can be configured to display riding metrics, weather forecast, travel or destination directions, music playback information, etc. The bicycle, in some embodiments, includes one or more of the following embedded smart features and accessories: fully integrated built-in digital color display, a series of native apps (such as Live Performance, Navigation, Health, Live Forecast, Media, Odometer, MP3 reader and others), integrated and smart front and rear light system, integrated horn mechanism, embedded mechanical and/or software lock mechanism, real time GPS tracking, motion based anti -theft systems, etc.

[0044] Because the fully embedded display 125 is securely attached to and integrated with the upper handlebar clamp 123 or other parts of the bicycle, the electrical components including: the main processor, the display processor, GPS and other electronic components can be a permanent part of the bicycle and cannot be easily separated from the bicycle and stolen. This integrated system is much more convenient because the user does not need to remove and reattach the electronic components when riding. In a first embodiment, the system may include a display processor and a main processor that communicate with each other.

[0056] FIG. 10 illustrates a front perspective exploded view of an embodiment of a front assembly that can include a bracket 175 that can be mounted on a head tube of the bike frame, a printed circuit board (PCB) 176, a horn 180, a horn resonator 177 and front cover 178 and a gasket 179. A PCB 176 can be mounted to the head tube mounting bracket 175 and the horn 180 can be mounted on the PCB 176. The head tube mounting bracket 175 can include a plurality of holes that can provide mounting features and passageways for electrical cables. For example, fasteners can be placed through one or more of the holes and the screws can be used to secure the head tube mounting bracket 175 to the head tube 111. The head tube mounting bracket 175 can also include components such as a horn controller, a horn 180, a micro USB port 231 and a light sensor 229 and a temperature sensor 230. In an embodiment, the bicycle may include a high definition (FID) wide angle front facing camera 174 that can be mounted on the PCB 176.”.  

While it is considered that Salvioli teaches the claimed invention as explained above, because Applicant was of the opinion as of 04/28/2022 that Salvioli does not expressly disclose integrating the speaker such that the loudspeaker 225/180 is arranged within one of the tube elements then resort may be had to the teachings of figure 42 of Hines below:

    PNG
    media_image8.png
    448
    663
    media_image8.png
    Greyscale

And associated descriptive texts in for example, paras:
“SpringBeep™

[0311] The bicycle system's SpringBeep is a battery-powered, frame-integrated speaker providing audible notice-of-presence (“NOP”) to motorists, cyclists, and pedestrians in proximity. SpringBeep also enables SpringNanny™, the bicycle system's SpringPorted-Device monitoring system, as well as the bicycle system's SpringGuard™ theft alarm.

[0312] A schematic example of a frame-integrated speaker providing audible notice-of-presence is shown in FIG. 42.

[0404] In an example, SpringBeep™ is a feature for Safety: Horn & Theft Alarm. Battery-powered, frame-integrated speakers 
[0405] Provide audible NOP 
[0406] Enable 
[0407] SpringNanny 
[0408] SpringGuard theft alarm

[0545] The bicycle system may include a Frame-integrated Battery-powered, frame-integrated speaker:
1) Acts as extension of Device speakers allowing rider to safely listen to music.
2) Provides rider with audible NOP capability (i.e., a horn).
3) Enables forgotten Device alert.”

	To show it would have been obvious to integrate the speaker of Salvioli into the frame such that the speaker is arranged within one of the tube elements for the express benefit of providing an integrated security system to prevent theft that “cannot be easily taken apart or removed from the bicycle” as taught by Salvioli para [0013]:
“The bicycle can have an integrative native horn that cannot be easily taken apart or removed from the bicycle. This integration reduces the risk of not having a working horn system on the bike”

Further, the MPEP section 2144.04. subsections V. and VI. teach:
B.    Making Integral

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

As is here making the speaker of Salvioli integral with one of the tube elements such that the loudspeaker is arranged within one of the tube elements would be an obvious engineering choice of preventing theft as explained above because an “integrative native horn cannot be easily taken apart or removed from the bicycle”.
Further, rearranging the parts of Salvioli, such as the loudspeaker to be “within one of the tube elements” as taught by Hines and the MPEP would be an obvious matter of design choice because the location and placement of the loudspeaker of Salvioli does “not modify the operation of the speaker“ and acts as a direct theft deterrent as taught by BOTH Salvioli and Hines above. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the integration, rearrangement and placement of the loudspeaker of Salvioli as taught by Hines is considered an equivalent technique of locating a speaker in a bicycle frame tube element so that it is not easily removed by a thief.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, the integration, rearrangement and placement of the loudspeaker of Salvioli as taught by Hines is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned considered, i.e. locating a speaker in a bicycle frame tube element so that it is not easily removed by a thief.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of arranging a loudspeaker within one of the tube elements of a bicycle frame as taught by at least the combination of Salvioli, Hines and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the loudspeaker of Salvioli would be arranged integral within one of the tube elements of the bicycle frame of Salvioli as taught by Salvioli, Hines and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hines and the MPEP to and modify the prior art of Salvioli as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the bicycle according to claim 1, wherein the sound subsystem comprises an amplifier 177 see Salvioli para [0057] “The horn resonator 177 can both protect the horn 180 and amplify the audio output of the horn 180. “ wherein it is understood that given the Broadest Reasonable Interpretation (BRI), resonation 177 is an “amplifier” because it is expressly taught to amplify the audio output of the horn.  Further, Salvioli teaches in Fig. 2 main processor 201 instructs horn controller 223 to actuate the horn 225.  Horn controller 223 is also considered an “amplifier” because it is amplifying the signal from the main processor to “actuate the horn” as is known in the art for amplifiers to do for speakers as explained in Salvioli para:
“[0032] The system can be used to control a horn 225, a rear light 221 and front lights 217. The system may receive a user input 207 which can be a button on a left brake lever hood. The horn input signal can be transmitted to the main processor 201 which can instruct the horn controller 223 to actuate the horn 225 which can be an electric buzzer such as a piezoelectric buzzer, speaker or any other electrical sound emitter. In an embodiment, the system may have controls, which can allow the user to alter the horn sound to a user desired sound pattern.”

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding claim 5 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a bell button or horn button 251 that is arranged in or at the handlebar, for providing of a status signal given the BRI connotes “providing of a status signal” of at least that the horn button is being pressed, to the control unit to actuate the horn as explained in for example, Salvioli paras:
“[0034] The electrical system can include a plurality of actuators which can be controlled by the processor 201 and the user through input controls. The actuators can include LED front lights 217, LED rear lights 221, a horn 225 which can be a piezo electric buzzer, a display 205 which can be a visual display mounted in the stem of the bicycle. The user controls can include a horn button 251… When the user presses the horn button 251, the main processor 201 can receive a horn signal from the horn button 251 and respond by transmitting a horn signal to the horn 225 which can emit a loud audio output to provide a warning to other people.

[0038] “A horn button can be mounted on a left side brake lever structure “, 


[0057] For improved audio output, an electric horn 180 can be mounted to the front surface of the head tube mounting bracket 175. The horn 180 can receive electrical signals from the processor in response to a user horn input control.”.  

Regarding claim 6 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem is a sensor (e.g. “unlock button”) relating to the status of a lock blocking the functioning of the bicycle function (e.g. an embedded mechanical and/or software lock mechanism), an ignition lock function (e.g. an embedded mechanical and/or software lock mechanism) or an ignition lock (e.g. an embedded mechanical and/or software lock mechanism) for the control unit and/or an electric drive motor for the bicycle  so that “The status of the bicycle as "Locked" can also be displayed. “ on the users smart phone because “the system can continuously transmit security information to the user's smart phone” via main processor 201 via sensors 211 and 209 as explained in for example Salvioli Fig. 2 and paras:
“[0043] In some embodiments, the visual display 125 can be used as a visual feedback device to interact with the bicycle smart features, software and application programs (apps). For example, the visual display 125 can be configured to display riding metrics, weather forecast, travel or destination directions, music playback information, etc. The bicycle, in some embodiments, includes one or more of the following embedded smart features and accessories: fully integrated built-in digital color display, a series of native apps (such as Live Performance, Navigation, Health, Live Forecast, Media, Odometer, MP3 reader and others), integrated and smart front and rear light system, integrated horn mechanism, embedded mechanical and/or software lock mechanism, real time GPS tracking, motion based anti -theft systems, etc. 

[0075] With reference to FIG. 24, when a user has put the bicycle into an anti-theft mode, the system can continuously transmit security information to the user's smart phone. The bicycle information can be processed by a mobile application program running on the smart phone which can have a user interface 361. In this example, the mobile application 361 can display the battery charge level which is currently 80%. The status of the bicycle as "Locked" can also be displayed. The user interface 361 can have specific controls that can help the user locate the bicycle such as "show on map" which can be actuated to display a map that shows the location of the bicycle. If the user cannot find the bicycle the user can click on the "Lost Mode" button which can cause the bicycle to emit current location information to the server which can then be transmitted to the user's smart phone. The mobile application can also provide system controls. If the user clicks on the honk button, the control signal can be transmitted to the server which can transmit a honk signal to the bicycle which can respond to actuating the horn to emit audio signals. The user may click on the "Flash" button which can cause the bicycle to flash the lights which can be useful to help locate the bicycle in a dark parking area. When the user wishes to ride the bicycle, the "Unlock" button can be actuated to cause the bicycle mode to be switched from anti-theft mode to ride mode as described above.

[0078] In some embodiments, the described bicycle may also include additional systems and features. For example, many cities now have bike sharing programs and the system can be configured with a bicycle sharing App. The system may include embedded mechanical and/or software lock mechanisms. For example, when a bike theft is detected or actuated by a user, the system can lock certain components including the display and electronic shifting components so that the bicycle is no longer operable. In an embodiment the bicycle can have an integrated energy storage system inside the e bicycle frame that can provide stronger signal communications in the event that the rider is away from a cellular network and needs assistance. The bicycle may also have an integrated motor which can provide propulsion assistance. In some embodiments, the propulsion system can be an electric motor which can be mounted in the seat tube or down tube to provide rotational assistance to the cranks of the bicycle. The bicycle may also include solar panels which can be mounted on upper surfaces of the frame to help charge the batteries.”, 

configured for providing of a status signal, e.g. “anti-theft mode” and either locked or unlocked, to the control unit to activate the alarm during a theft and to allow for main processor to transmit to the smart phone the status of the locks in order to display “Locked” on the owners smart phone as explained in for example, Salvioli paras:
“[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved… The theft notification with bicycle location information can also be transmitted to the owner of the bicycle through a cellular transmission to the true owner's smart phone 347. The user can continue to obtain location information to the smart phone from the GPS on the bicycle as the thief moves the bicycle. The owner can receive a theft notification then use the bicycle's location information to recover the bicycle or inform law enforcement officials of the location of the bicycle.


[0075] With reference to FIG. 24, when a user has put the bicycle into an anti-theft mode, the system can continuously transmit security information to the user's smart phone. The bicycle information can be processed by a mobile application program running on the smart phone which can have a user interface 361. In this example, the mobile application 361 can display the battery charge level which is currently 80%. The status of the bicycle as "Locked" can also be displayed. The user interface 361 can have specific controls that can help the user locate the bicycle such as "show on map" which can be actuated to display a map that shows the location of the bicycle. If the user cannot find the bicycle the user can click on the "Lost Mode" button which can cause the bicycle to emit current location information to the server which can then be transmitted to the user's smart phone. The mobile application can also provide system controls. If the user clicks on the honk button, the control signal can be transmitted to the server which can transmit a honk signal to the bicycle which can respond to actuating the horn to emit audio signals. The user may click on the "Flash" button which can cause the bicycle to flash the lights which can be useful to help locate the bicycle in a dark parking area. When the user wishes to ride the bicycle, the "Unlock" button can be actuated to cause the bicycle mode to be switched from anti-theft mode to ride mode as described above.”.  

Regarding claim 8 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem is a lighting subsystem comprising a front light 141 and/or a rear light 165, arranged for providing a status signal via “a light sensor” to the control unit for the express benefit of “reducing the risk of forgetting to turn on the lights”, as taught in Salvioli  Figures 6 and 9 below:

    PNG
    media_image9.png
    498
    600
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    388
    575
    media_image10.png
    Greyscale


And associated descriptive texts including paras:


“[0010] In an embodiment, the inventive bicycle includes two lights mounted on the two fork legs of the fork. These multiple lights improve the case of malfunctioning or failure of a single LED unit, one of the two LEDs on either the left or the right fork leg can still work. In the case of a single LED unit (like most of the add-on lights for bicycles mounted on the handlebar) this single light failure would result in the total absence of light emission of the bike. In an embodiment, the lights can be mounted on the fork so there is no need of a custom designed handlebar that has embedded lights or lights attached to a mounting bracket. With the lights on the fork some of the light will contact the rotating front wheel and reflect outward. This configuration can make the bike more visible from the sides. The lighting system can include a light sensor and the system can be configured to automatically turn the front and rear lights on, reducing the risk of forgetting to turn on the lights. 

[0052] With reference to FIG. 8, the position of the front lights 141 partially down the lengths of the left fork leg 153 can provide improved visibility for the cyclist. For example, the distance between the lights 141 and the distal end of the left fork leg 153 (and the right fork leg) can be less than 400 mm. In the illustrated embodiment, the lights 141 can be between about 100 mm to 400 mm from the distal end of the left fork let 153. This lower light position can provide improved visibility for the rider. The front lights 141 are emitting rays of light 157 forward towards the ground 163. When the light rays 157 strikes an object 159, it illuminates the object 159 and casts a shadow 161 behind the object 159. The ability of the cyclist to see objects is important to avoid collisions. Because the cyclist is much higher than the front lights 141, the rider's line of sight 164 can allow the riders to see the dark shadows 161 in addition to the object 159. The ability to see the dark shadow 161 can improve the visibility of objects 159. A problem with a light that is mounted near the cyclist's eyes is that the light and viewing angles are the same so shadows from these higher positioned lights are not visible to the cyclist. 


[0053] When the bicycle is being ridden, the wheel 222 rotates and the lights 141 illuminate the spokes 224. The light rays 157 can contact the spokes 224 at a plurality of light incident points 226 and the light is reflected outward. This reflected light will improve the visibility to viewers such as other bicyclists and cars on either side of the bicycle. The movement of the incident points 226 will also increase the bicycle visibility. This Currently there are no known bicycle forks with integrated lights on each fork leg that are commercially available. A few bicycles have a front light embedded in the handlebar. However, these higher light source system will not provide the described benefits of improved road debris visibility for the rider or the reflective spoke visibility for other people.


[0055] The light rear light assembly 165 can be inserted into the top tube 113 with the rear portion 171 of the housing 167 extending from the rear edge of the top tube 113. The portion of the housing 167 forward of the rear portion housing 171 can have a cross section, which fits within the top tube 113. In contrast, the rear portion housing 171 can have a cross section that is at least partially wider than the inner surfaces of the top tube 113. The rear portion housing 171 can include a rear light lens 173, which directs light back from the bicycle. Rear lights can emit red wavelength light so the rear light lens 173 can be made of a clear transparent plastic. Alternatively, the rear light can emit white light and the rear light lens 173 can be red translucent plastic so that the emitted light is red. The rear portion housing 171 can have a recessed rear light mounting surface 172. A PCB with rear LED lights can be mounted on the rear light mounting surface 172. Wires to the rear LED light PCB can be passed through a center hole formed in the rear portion housing 171. The rear lens 173 can be recessed within the protective housing 167, which can protect the rear lens 173 from impact and damage from contact with other objects. The rear lens 173 and housing 167 may direct light back away from the bicycle but also allow the rear light to be viewed from the sides so that the bicycle will be visible to cars and other people on the sides of the bicycle. In an embodiment, the bicycle may include a high definition (HD) wide angle rear facing camera 174 that can be mounted on the housing 167.

Regarding claim 9 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a G force sensor or a motion sensor see Salvioli “accelerometers 245”, as shown in Salvioli Fig. 11 above, further preferably in a cassette 123 as shown in Salvioli Fig. 5 arranged for providing of a status signal, such as the bike has crashed, is braking or in the process of being stolen, to the control unit 201 see the accelerometers 245 in Salvioli Figures 2, 3 above, Figure 5 below:

    PNG
    media_image11.png
    445
    456
    media_image11.png
    Greyscale

 and paras:
“[0029] “… The handlebar clamp 123 can also include an integrated visual display 125. In different embodiments, various different electrical components can be integrated with the bike frame 102 and fork 103. “


[0036] In some embodiments, the system may include sensors such as an accelerometer 245, light sensor 247 and a temperature sensor 249. For example, the system can be configured to detect braking or crashes through the accelerometers 245. For example, a rapid deceleration signal detected by the accelerometers 245 (such as 5 m/s.sup.2) can be transmitted to the main processor 201 which can cause the rear light to be illuminated so that other cyclists will be warned. The accelerometers 245 can also be used to detect problems with the bicycle. For example, a rapid deceleration or acceleration (such as 20+ m/s.sup.2) followed by a lack of movement can indicate a collision. The system can transmit a request for confirmation that the cyclist is OK to the display 205 and if a confirmation is not received within a few minutes, the system can transmit a notification through the cellular GPRS transceiver 241 to an emergency contact. In an embodiment, the light sensor 247 can detect the ambient light and illuminate the front lights 217 and rear lights 221 when the ambient light is dark. For example, if a bicycle is ridden through a tunnel, it can be difficult to quickly turn the lights on manually. The automated system can perform this task immediately without any effort or actions required by the rider.


[0038] In an embodiment, the main electronic components such as the main board with processor 201, battery 237 and BMS 237 can be located inside the top tube of the bicycle frame.


[0044] Because the fully embedded display 125 is securely attached to and integrated with the upper handlebar clamp 123 or other parts of the bicycle, the electrical components including: the main processor, the display processor, GPS and other electronic components can be a permanent part of the bicycle and cannot be easily separated from the bicycle and stolen. This integrated system is much more convenient because the user does not need to remove and reattach the electronic components when riding. In a first embodiment, the system may include a display processor and a main processor that communicate with each other.


 [0062] With reference to FIG. 13, a flow chart for the bicycle in the antitheft mode is illustrated. The user can convert the bicycle to the antitheft mode 331 through a smart phone application or through the user interface and display on the bicycle. The user may need to input a security code into the smart phone or user interface to actuate the antitheft mode 331. In an embodiment, the user may have programmed the system with an access code that must be properly input before the electrical systems enter ride mode. In an embodiment, the code may be input through the joystick 335. Alternatively, in an embodiment the system may allow the user's mobile phone to communicate with the system through RF communications such as Bluetooth transceivers. When the user within the transition range, the mobile phone input can be used to enter the predetermined access code 337. The system can determine if the user input code is correct 339. If the access code is correct, the bicycle can be placed in the riding mode 345. However, if the improper access code is input possibly multiple times or if a theft is detected 333, the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. In an embodiment, the theft 333 can be detected by an accelerometer that detects any unauthorized movement of the bicycle. 


[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. The bicycle can also respond to an incorrect code and detected theft 333 by transmitting a theft notification with the bicycle location information as an RF signal to a cloud server 343 which can be operated by a service provider. The theft notification with bicycle location information can also be transmitted to the owner of the bicycle through a cellular transmission to the true owner's smart phone 347. The user can continue to obtain location information to the smart phone from the GPS on the bicycle as the thief moves the bicycle. The owner can receive a theft notification then use the bicycle's location information to recover the bicycle or inform law enforcement officials of the location of the bicycle.”

Regarding claim 10 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a transceiver 209 in Salvioli figure 2 and 3 above, for a short distance network see the “RF transceivers 209 “ in for example, Salvioli para:
“[0030] System electronics. The inventive bicycle includes various electrical systems which can be controlled by a user interface. The different system components can be mounted in various different locations of the bicycle. With reference to FIG. 2, the inventive system can include: a main processor 201 and a display processor 203 which communicate with each other. The main processor 201 manages various electronic features and in some embodiments the bike can be connected to one or more RF transceivers 209 which can include long range general packet radio service (GPRS) which can allow for cell phone communications and short range radio frequency (RF) communications to local devices such as a smartphone via Bluetooth. “.  

Regarding claim 11 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a transceiver for a cellular network or mobile telephone network see Salvioli para [0030] above “the bike can be connected to one or more RF transceivers 209 which can include long range general packet radio service (GPRS) which can allow for cell phone communications”.  


Regarding claim 12 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a charging connector for connecting with the power supply see Salvioli wherein it is understood " Alternatively or in addition, the battery 237 can be charged by a power input 231 such as a micro USB input” as shown in  figures 3 and 10 above and explained in paras:
“[0033] An embodiment of an electrical system that can be used with the bicycle is illustrated with reference to FIG. 3. The electrical system can include a battery 237 that is charged by a dynamo hub 233 which is coupled to a wheel. The dynamo hub 233 can generate electrical power when the wheel rotates around the dynamo hub 233 when the bike is ridden. Alternatively or in addition, the battery 237 can be charged by a power input 231 such as a micro USB input. Power from the power input 231 and dynamo hub 233 can be transmitted to a battery management system 235 that can control the charging of the battery 237. In an embodiment, electrical power can be directed from the battery 237 and/or the battery management system 235 to the main processor 201. In an embodiment, the battery management system 235 can be configured to charge a main battery which powers the system components: horn, lights and display from the dynamo hub and possibly a secondary battery that powers the drive train gearing system which allows the bicycle to always be able to shift gears. And 

[0057] For improved audio output, an electric horn 180 can be mounted to the front surface of the head tube mounting bracket 175. The horn 180 can receive electrical signals from the processor in response to a user horn input control. In an embodiment the horn 180 can be a piezo electric buzzer. When actuated, the horn 180 can emit an audio output that causes the horn resonator 177 that is positioned over the horn 180 to vibrate. The horn resonator 177 can both protect the horn 180 and amplify the audio output of the horn 180. The resonator 177 can be positioned within an opening in the front cover 178 so that the audio output is free to travel forward. In the illustrated example, the resonator 177 has a cylindrical shape that has an outer diameter that fits within an inner diameter in the front cover 178. The PCB 176 can also have other components including a micro USB port 231 which can be connected to a power supply for externally charging the battery and/or a communications connection for sending or receiving data. The light sensor 229 can detect ambient light and as discussed the system can be configured to automatically illuminate the front and/or rear lights when the detected ambient light is below a predetermined value. In an embodiment, a removable component cover 189 can be placed over the micro USB port 231 and the light sensor 229 to protect these components from the elements but still allow the light sensor 229 to detect ambient light levels. The FIG. 11 illustrates a front perspective view of an embodiment of a head tube mounting bracket 175 on a head tube 111 of the bike frame 102 with the resonator 177 positioned within a hole in the front cover 178 and the component cover 189 over the USB port and light sensor. “.  

Regarding claim 13 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a drive battery 237 and/or the secondary battery, and a drive engine for driving of the bicycle “the present invention has been described with reference to high-tech bicycles, or smart bikes, which is a bicycle that can be either a conventional human powered or with electric-assist motor, or fully electric with embedded electronics,”, arranged for providing a battery status signal “battery charge level” to the control unit in Salvioli paras:
“[0033] An embodiment of an electrical system that can be used with the bicycle is illustrated with reference to FIG. 3. The electrical system can include a battery 237 that is charged by a dynamo hub 233 which is coupled to a wheel. The dynamo hub 233 can generate electrical power when the wheel rotates around the dynamo hub 233 when the bike is ridden. Alternatively or in addition, the battery 237 can be charged by a power input 231 such as a micro USB input. Power from the power input 231 and dynamo hub 233 can be transmitted to a battery management system 235 that can control the charging of the battery 237. In an embodiment, electrical power can be directed from the battery 237 and/or the battery management system 235 to the main processor 201. In an embodiment, the battery management system 235 can be configured to charge a main battery which powers the system components: horn, lights and display from the dynamo hub and possibly a secondary battery that powers the drive train gearing system which allows the bicycle to always be able to shift gears.


[0045] In different embodiments, the bicycle can include a front lighting system. While the front lighting system is illustrated and described with reference to a road bicycle, in other embodiments, this lighting system can be used with any type of bicycle including: conventional fully man powered, electric motor assisted, or fully electric bicycle vehicles with embedded electronics.


[0075] With reference to FIG. 24, when a user has put the bicycle into an anti-theft mode, the system can continuously transmit security information to the user's smart phone. The bicycle information can be processed by a mobile application program running on the smart phone which can have a user interface 361. In this example, the mobile application 361 can display the battery charge level which is currently 80%. 


[0077] While the present invention has been described with reference to high-tech bicycles, or smart bikes, which is a bicycle that can be either a conventional human powered or with electric-assist motor, or fully electric with embedded electronics, in other embodiments, the inventive features can be used with other vehicles such as motorcycles. 


[0078] In some embodiments, the described bicycle may also include additional systems and features. For example, many cities now have bike sharing programs and the system can be configured with a bicycle sharing App. The system may include embedded mechanical and/or software lock mechanisms. For example, when a bike theft is detected or actuated by a user, the system can lock certain components including the display and electronic shifting components so that the bicycle is no longer operable. In an embodiment the bicycle can have an integrated energy storage system inside the bicycle frame that can provide stronger signal communications in the event that the rider is away from a cellular network and needs assistance. The bicycle may also have an integrated motor which can provide propulsion assistance. In some embodiments, the propulsion system can be an electric motor which can be mounted in the seat tube or down tube to provide rotational assistance to the cranks of the bicycle. The bicycle may also include solar panels which can be mounted on upper surfaces of the frame to help charge the batteries.”.  

Regarding claim 14 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a system for processing and/or storing of sound signals see Salvioli para [0032] wherein it is understood that “…the system may have controls, which can allow the user to alter the horn sound to a user desired sound pattern.” Connotes a system that is processing and storing sound signals as sound patterns because in order to alter the sound to a user desired sound pattern requires storing the desired sound pattern to be used when the horn is sounded by pressing button 207.  


Regarding claims 15 and 16 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a light sensor 247 and a temperature sensor 249, preferably arranged for recording ambient light “can detect the ambient light”, arranged for providing of the status signal, “can detect the ambient light and illuminate the front lights 217 and rear lights 221 when the ambient light is dark”, and “temperature sensor 249 and the system can display the temperature data on the display 205 “ to the control unit, see paras:
“[0036] In some embodiments, the system may include sensors such as an accelerometer 245, light sensor 247 and a temperature sensor 249. For example, the system can be configured to detect braking or crashes through the accelerometers 245. For example, a rapid deceleration signal detected by the accelerometers 245 (such as 5 m/s.sup.2) can be transmitted to the main processor 201 which can cause the rear light to be illuminated so that other cyclists will be warned. The accelerometers 245 can also be used to detect problems with the bicycle. For example, a rapid deceleration or acceleration (such as 20+ m/s.sup.2) followed by a lack of movement can indicate a collision. The system can transmit a request for confirmation that the cyclist is OK to the display 205 and if a confirmation is not received within a few minutes, the system can transmit a notification through the cellular GPRS transceiver 241 to an emergency contact. In an embodiment, the light sensor 247 can detect the ambient light and illuminate the front lights 217 and rear lights 221 when the ambient light is dark. For example, if a bicycle is ridden through a tunnel, it can be difficult to quickly turn the lights on manually. The automated system can perform this task immediately without any effort or actions required by the rider.“.

[0037] In an embodiment, the system can have a temperature sensor 249 and the system can display the temperature data on the display 205 when the rider selects the weather application or any other application that displays the ambient temperature. The temperature can also be used to determine the proper charging parameters. For example, all the electronic components must resist to extended expositions to temperatures in the range: -10 °C - 50 °C. In particular, for Li-Ion batteries these limits normally vary depending on how the battery is being used: during discharge: -10 °C - 50 °C and during charge: 0 - 45 °C. A way to protect batteries from working outside these ranges is to use the temperature measured by the bike sensor to reduce or interrupt (via BMS 235) the charge/discharge current of the batteries 237.


“[0057] “…The light sensor 229 can detect ambient light and as discussed the system can be configured to automatically illuminate the front and/or rear lights when the detected ambient light is below a predetermined value. In an embodiment, a removable component cover 189 can be placed over the micro USB port 231 and the light sensor 229 to protect these components from the elements but still allow the light sensor 229 to detect ambient light levels. The FIG. 11 illustrates a front perspective view of an embodiment of a head tube mounting bracket 175 on a head tube 111 of the bike frame 102 with the resonator 177 positioned within a hole in the front cover 178 and the component cover 189 over the USB port and light sensor.”.  

Regarding claim 17 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem comprises a GPS receiver 243 in figures 2 and 3 above, arranged for providing of a status signal such as “position information” to the control unit see Salvioli para [0035] “… For example, the main processor 201 may receive position information from a GPS receiver 243 which can be used by the processor to calculate speed, distance traveled, directions, etc.”.  

Regarding claim 23 and the limitation a method for providing at least one feedback from a bicycle, the method comprising: 
receiving at least one status signal relating to a feedback by a control unit 201 from one of at least one subsystem such as the antitheft mode or ambient light,
assembling at least one output signal relating to the feedback by the control unit based on the at least one status signal such as the vehicle is being stolen or the wrong code is being entered or the ambient light is not sufficient, 
in case the feedback relates to a sound feedback, providing a sound output signal relating to the feedback to the sound subsystem see Salvioli “if a theft is detected 333, the system can respond by emitting an alarm“ as explained in for example, paras:
“[0061] In the standby mode, when the bike is on but sleeping while waiting for an input by the user the bicycle can be resting and can be waiting to be ridden and the display may be blank and turned off to conserve power. The system sensors can then be in a standby mode waiting to receive a signal from any one of the system sensors including Bluetooth, GPRS, and read sensors. When the bicycle detects that the rider is going to use bicycle again, these electrical systems can be reactivated and the mode can automatically be switched to riding mode. 

[0062]…However, if the improper access code is input possibly multiple times or if a theft is detected 333, the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. In an embodiment, the theft 333 can be detected by an accelerometer that detects any unauthorized movement of the bicycle. 

[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341…“.  

Regarding claim 24 and the limitation the method according to claim 23 further comprising, in case the feedback relates to a light feedback, providing a light output signal relating to the feedback to a display, a front light and/or a rear light see Salvioli para [0036] above wherein it is understood that the light feedback connotes the ambient light detected from the light sensors 247 that then illuminates the front and rear lights and para [0062] wherein the light feedback connotes the alarm that causes “the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341.”.  

Regarding claim 25 and the limitation the method according to claim 23 comprising steps of:
4W98762.DOCxPage 7Application No. Not Yet AssignedPaper Dated October 5, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 4828-2005695receiving a status signal as input for determining an alarm status in Salvioli para [0063] “In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341”, and 
assembling an alarm output signal based on the alarm status see Salvioli para [0062] and [0063]:
“the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. In an embodiment, the theft 333 can be detected by an accelerometer that detects any unauthorized movement of the bicycle. 

[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341.”.  

Regarding claim 28 and the limitation the method according to claim 23, further comprising assembling an alarm light output signal based on an alarm status or adjusted alarm status see Salvioli para [0062] “the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341.” Wherein the flashing lights connote the light signal based on an alarm status and stopping the lights from flashing after entering the proper access code connotes the adjusted alarm status see Salvioli para [0062] “The system can determine if the user input code is correct 339. If the access code is correct, the bicycle can be placed in the riding mode 345. “.

Regarding claim 29 and the limitation the method according to claim 23 comprising receiving a status of a bell button or horn button for providing a sound output signal related to a bell function or a horn function based on this status see Salvioli para [0034] “When the user presses the horn button 251, the main processor 201 can receive a horn signal from the horn button 251 and respond by transmitting a horn signal to the horn 225 which can emit a loud audio output to provide a warning to other people”.  

Regarding claim 30 see the rejection of corresponding parts of claim 1 incorporated herein wherein it is understood that the combination of Salvioli, Hines and the MPEP teaches in Salvioli figures 1-5, 10 and 11, a bicycle 101 with sound feedback, the bicycle comprising: 
a tube assembly comprising a frame 102 with mutually fixed tube elements 111, 113, 115, etc. and movable tube elements 109, (such as a steering pin 109 and a handlebar 107),
4W98762.DOCxPage 8Application No. Not Yet AssignedPaper Dated October 5, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 4828-2005695a sound source 225 for providing audible sound feedback of the bicycle, and 
a battery 237, for providing power to the sound source, 
wherein the sound source is actuable to output sound based on an input signal in para:
“[0032] The system can be used to control a horn 225, a rear light 221 and front lights 217. The system may receive a user input 207 which can be a button on a left brake lever hood. The horn input signal can be transmitted to the main processor 201 which can instruct the horn controller 223 to actuate the horn 225 which can be an electric buzzer such as a piezoelectric buzzer, speaker or any other electrical sound emitter. In an embodiment, the system may have controls, which can allow the user to alter the horn sound to a user desired sound pattern.“, 

the input signal being originating at least one of: 
a bell button or horn button 207 providing a signal to the sound source for sending a bell signal or horn signal via main processor 201, and 
a motion sensor (i.e. an accelerometer sensor) for providing a signal to the sound source in case of motion of the bicycle in para:
“[0063] In antitheft mode, the electronics are locked and the bike can play an alarm when an attempted theft is detected. In an embodiment, the bicycle can include an accelerometer sensor, which is actuated when the bicycle is moved. If the bicycle is moved without authorization, the bicycle can interpret this as an attempted theft 333 and respond by emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341. “, and 

wherein the sound source and/or the battery is arranged in one of the tube elements, wherein it is understood that while the sound source appears to be disclosed as being mounted “on the head tube”, it appears to also teach in Salvioli para [0079] that it can be mounted in various different locations including one of the tube elements and the battery is expressly disclosed as being arranged in a tube element in for example, Salvioli paras:
“[0013] The herein disclosed technology related to the horn system invention consists in a particular convenient way to locate horn, USB plug, light sensor, and temperature sensor (or any combination of them) in a unique structure which is mounted on the head tube of a bicycle. The bicycle can have an integrative native horn that cannot be easily taken apart or removed from the bicycle. This integration reduces the risk of not having a working horn system on the bike.  


[0030] System electronics. The inventive bicycle includes various electrical systems which can be controlled by a user interface. The different system components can be mounted in various different locations of the bicycle.


[0038] In an embodiment, the main electronic components such as the main board with processor 201, battery 237 and BMS 237 can be located inside the top tube of the bicycle frame….  A plastic structure mounted on the head tube can house a horn 225, a temperature sensor 249 and a micro USB port 231. The horn 225 may require a conditioning circuit that can be part of the main board that can be inside the top tube.“


[0079] While the locations of the electronic components within the frame or other structures of the bicycle have been identified, in other embodiments, the electronic components and other devices can be mounted in structures that are external to the frame such as: fake water bottles or various kinds of external bags. If the system components are within the frame, in some embodiments, the frame can have doors, flaps or other mechanisms that can give a user access to the electronic components.”.


Regardless of the interpretation, the claim merely requires only one condition to be satisfied, i.e. “wherein the sound source and/or the battery is arranged in one of the tube elements”, which is clearly taught as explained in the rejection of the combination of Salvioli with Hines and the MPEP section 2144.04. 
In summation, Salvioli teaches the integration of the various components to prevent theft, Hines teaches an integral speaker and the MPEP teaches the obviousness of rearranging the parts of the references to include integrating the loudspeaker into the one of the tube elements of the frame as taught by Salvioli.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017031069 A1 to SALVIOLI MARIANI MARCO et al. (Salvioli) (Foreign Patent Document Cite No. 4 in the 11/12/2020 IDS) in view of US 20160221627 A1 to Hines, George et al. (Hines) (cited as pertinent art in section 22 of the previous 02/03/2022 Office action spanning pages 54-55) and the MPEP section 2144.04. subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied to the claims above in view of US 20080066979 A1 to Carter; Scott J.  

Regarding claim 7 and the limitation the bicycle according to claim 1, wherein one of the at least one subsystem is an alternator see the dynamo hub 233 taught in the paragraphs below, such as a front wheel alternator (in para [0038], such as a hub alternator (in Salvioli para [0033]), arranged for providing of a status signal such as “bicycle speed“ to the control unit see Salvioli paras:
“[0030] System electronics. The inventive bicycle includes various electrical systems which can be controlled by a user interface. The different system components can be mounted in various different locations of the bicycle. With reference to FIG. 2, the inventive system can include: a main processor 201 and a display processor 203 which communicate with each other. The main processor 201 manages various electronic features and in some embodiments the bike can be connected to one or more RF transceivers 209 which can include long range general packet radio service (GPRS) which can allow for cell phone communications and short range radio frequency (RF) communications to local devices such as a smartphone via Bluetooth. The system can also include a global positioning system (GPS) and sensors input 211 which can provide position information to the main processor 201. The processor 201 can use the GPS input 211 information to calculate: speed, distance, location, direction, position, accent/descent angles and other information. In some embodiments, the system can also utilize data from other sensors. For example, the speed of the bicycle can be determined by the processor by a signal from a magnetic transducer sensor that detects a magnet coupled to a portion or a rotating wheel. In another embodiment, a dynamo hub can also emit a rotational speed signal that can be used by the processor to determine the bicycle speed which can be transmitted to the display 125 so this information can be seen by the bicycle rider.

[0033] An embodiment of an electrical system that can be used with the bicycle is illustrated with reference to FIG. 3. The electrical system can include a battery 237 that is charged by a dynamo hub 233 which is coupled to a wheel. The dynamo hub 233 can generate electrical power when the wheel rotates around the dynamo hub 233 when the bike is ridden. Alternatively or in addition, the battery 237 can be charged by a power input 231 such as a micro USB input. Power from the power input 231 and dynamo hub 233 can be transmitted to a battery management system 235 that can control the charging of the battery 237. In an embodiment, electrical power can be directed from the battery 237 and/or the battery management system 235 to the main processor 201. In an embodiment, the battery.

“[0038]… The dynamo hub 233 can be built into the front wheel of the bicycle.”.  

	While Salvioli teaches a “dynamo” which is the equivalent technique of generating power using DC instead of AC current generated by an alternator.  Salvioli does not appear to expressly disclose that the dynamo is an “alternator”.

	Carter teaches an alternator is an equivalent technique for generating electricity for a dynamo in for example, para:
“[0032] In certain applications, the energy source is rotational energy from a wheeled object, which may have one, two, three, four, or more wheels. The wheeled object includes, but is not limited to, a vehicle, a cart, a carrier, a transport, a gurney, a carriage, a wagon, a stroller, a wheelchair, a hospital bed, a pharmacy cart, a walker, carts used for medical and other equipment, or any other suitable conveyance. A wheeled object may also be a bicycle, moped, or scooter. In some cases, the wheeled object may also have an engine that is a source of intermittent or fluctuating power. In certain preferred embodiments, the wheeled object is a shopping cart, a mobility cart, a warehouse cart, an industrial cart, a luggage cart, or a baggage cart. In some embodiments, the wheeled object is self-propelled, while in other embodiments, the wheeled object requires an outside source, such as a person, to move the object. Accordingly, the various inventive features described herein are applicable to a wide range of different types of wheeled objects and vehicles. 

[0034] As used herein, the term "generator" is a broad term, and is used in its ordinary sense, and includes without limitation, unless explicitly stated, an apparatus that converts mechanical energy into electrical or electromagnetic energy. A generator includes, but is not limited to, a dynamo or an alternator. A generator may produce a direct current (DC) and/or an alternating current (AC). Mechanical energy includes, but is not limited to, kinetic energy, and in some embodiments, rotational kinetic energy. In certain preferred embodiments, a generator produces electrical power from a portion of the mechanical energy of one or more rotating wheels.”
	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, substituting one equivalent electrical generating technique for another by using an alternator instead of the dynamo taught by Salvioli would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Carter is BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of generating electrical energy as taught by at least Salvioli and Carter above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electrical energy of Salvioli would be generated by an alternator as taught by Carter as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Carter to and modify the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 18-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017031069 A1 to SALVIOLI MARIANI MARCO et al. (Salvioli) (Foreign Patent Document Cite No. 4 in the 11/12/2020 IDS) in view of US 20160221627 A1 to Hines, George et al. (Hines) (cited as pertinent art in section 22 of the previous 02/03/2022 Office action spanning pages 54-55) and the MPEP section 2144.04. subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied to the claims above in view of US 20190248439 A1 to WANG; Zizi.

Regarding claim 18 the combination of Salvioli does not appear to expressly disclose the bicycle according to claim 1 further comprises a microphone for providing an ambient sound signal to the control unit for recording or relaying thereof.  

Wang teaches a bicycle comprising a microphone 338 for providing an ambient sound signal to a control unit 104 for recording or relaying thereof in for example, the figures below:

    PNG
    media_image12.png
    531
    465
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    605
    554
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    474
    631
    media_image14.png
    Greyscale

And associated descriptive texts including for example, paras:


“[0010] According to a first aspect, the present application provides a motorised scooter that comprises a framework for supporting or carrying a rider of the motorised scooter either on a deck or a seat of the framework. The motorised scooter optionally includes a personal transporter, an electric scooter, an electric kick scooter or a gas scooter, an electric motorcycle, scooter, electric bicycle (e-bike), a booster bike and a Personal Mobility Device (PMD). Examples of the motorised scooter include Segway PT, self-balancing scooter (i.e. self-balancing two-wheeled board, hover-board), self-balancing unicycle, mobility scooter, motor scooter (e.g. Vespa, Lambretta) and electric-powered kick scooter.


[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338 and the video/image input from the front camera 304, the back camera 352 and the ahead camera 364 to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision. The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148. The angle of the tactile display 148 can be adjusted by the rider.


[0135] “…The microphone 338 provides a channel for converting the ambient sound including voices of human into electrical signal variations which may be amplified, transmitted or recorded. The recorded electrical signal is analysed for patterns that may be associated to voices of human at a crowded bus stop, the horns of vehicles, sirens of emergency vehicles. All the sound and video recordings are stored in a memory bank which is connected to the MCU 162 for processing. The memory bank is located on the printed circuit board 160 for quick access. For long term storage, access and study by other users, the recorded data may be uploaded onto the remote server..”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of communicating with a bicycle with a rider’s voice instead of having to remove one hand from the bicycle to operate the tactile display because Wang teaches “The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148” . 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Salvioli would be able to be controlled by the touchscreen and/or voice commands as these are considered equivalent techniques of communicating with main processor 201. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

As is here, using a microphone is considered an equivalent technique for controlling the bicycle of Salvioli.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 19 the combination of Salvioli, Hines and the MPEP does not appear to expressly disclose and the limitation the bicycle comprising processing means (i.e. control unit 104 ) for detecting of the presence of sound see the teachings of Wang immediately above.
“[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338.”  


Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of communicating with a bicycle with a rider’s voice instead of having to remove one hand from the bicycle to operate the tactile display because Wang teaches “The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148” . 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Salvioli would be able to be controlled by the touchscreen and/or voice commands as these are considered equivalent techniques of communicating with main processor 201. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

As is here, using a microphone is considered an equivalent technique for controlling the bicycle of Salvioli.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 20 the combination of Salvioli, Hines and the MPEP does not appear to expressly disclose however Wang teaches the limitation a bicycle, comprising a biometric sensor embodied as speech analysis means for recognizing speech, i.e. “voice recognition” and or a unique voice from the sound signal, such as that of a rightful owner of the bicycle,4w98762.DOCxPage 6Application No. Not Yet AssignedPaper Dated October 5, 2020 In Reply to USPTO Correspondence of N/AAttorney Docket No. 4828-2005695preferably for the purpose of assembling of a speech status signal in for example Wang paras:
“[0024] The control unit can comprise a user interface for operating or interacting with the user, rider or operator. The user interface includes many types, such as graphic, text, tactile or haptic (i.e. touch user interface), button, light indicators, camera, LED indicator or illuminator (e.g. tungsten filament incandescent lamp or a halogen incandescent lamp. LEDs and high intensity discharge lights), shaft, handle, peddle, joystick, sensors or transducers, microphone, throttle or thrust lever, knob, microphone, speaker for audio guidance or narrator. For example, the user interface includes a touchscreen or tactile display that is layered on top of an electronic visual display of an information processing system. A rider can give input or control the information processing system through simple or multi-touch gestures by contacting the touchscreen with a special stylus and/or one or more fingers. The user interface can further include a finger print reader, an iris reader, a face recognition system, a voice recognition device or any other biometric devices.


[0027] The control unit can comprise a lock for preventing or stopping operation of the motorised scooter. The lock comprises a mechanical lock, an electronic lock, a computerised lock or a combination of any of these. For example, a computerised lock is able to recognise biometric identifiers (e.g. fingerprint, palm veins, face recognition, DNA (DeoxyriboNucleic Acid), palm print, hand geometry, iris, retina and odour/scent) for activating the lock or deactivating the lock. The lock may be wirelessly activated or deactivated. For example, the control unit has a GSM/GPRS Module (e.g. model No. SM5100B) so that an operator of the motorised scooter is operable activate a lock of the motorised scooter remotely via SMS (Short Message Service) text message, GSM/GPRS (Global System for Mobile Communications/General Packet Radio Service) or TCP/IP (Transmission Control Protocol/Internet Protocol) signals. One example of the lock includes a front wheel turning mechanism that forces one or more front wheels of the motorised scooter to turn and become perpendicular to a travel direction or longitudinal axis of the motorised scooter so that a locked motorised scooter can only circle around its rear wheels, being prevented from moving forward. For example, the lock prevents the motorised scooter from moving (e.g. jam its wheels in direction, rotation or both) and send off alarm signals to the operator if detecting unauthorised usage (e.g. motorised scooter stolen from a docking station) of the motorised scooter.


[0135] The microphone 338 provides a channel for converting the ambient sound including voices of human into electrical signal variations which may be amplified, transmitted or recorded. The recorded electrical signal is analysed for patterns that may be associated to voices of human at a crowded bus stop, the horns of vehicles, sirens of emergency vehicles. All the sound and video recordings are stored in a memory bank which is connected to the MCU 162 for processing. The memory bank is located on the printed circuit board 160 for quick access. For long term storage, access and study by other users, the recorded data may be uploaded onto the remote server.” .  

	Wherein it is understood that voice recognition is taught as an equivalent technique of biometrically authenticating and activating or “unlocking” a lock on the bicycle.
“The user interface can further include a finger print reader, an iris reader, a face recognition system, a voice recognition device or any other biometric devices.”
preferably comprising feedback means for the purpose of providing a sound feedback in case of recognition,” and 
“For example, a computerised lock is able to recognise biometric identifiers (e.g. fingerprint, palm veins, face recognition,”

Accordingly, the prior art references teach all of the claimed elements were known equivalent techniques of biometric authorization.

The combination of the known elements is achieved by a known method of using voice recognition to unlock a lock. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Salvioli would be able be unlocked with the owners voice. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 21 and the limitation the bicycle according to claim 18 comprising a speech analysis unit for recognizing of speech instructions as operating instructions for operating of the bicycle or the control unit thereof from the sound signal see the teachings of Wang para:
“[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338 and the video/image input from the front camera 304, the back camera 352 and the ahead camera 364 to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision. The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148. The angle of the tactile display 148 can be adjusted by the rider.”, 

Wherein speech instructions connote one equivalent technique for operating the bicycle of Salvioli,

Accordingly, the prior art references teach all of the claimed elements were known and is reasonably pertinent to the particular problem with which the inventor was concerned.  The bicycle of Salvioli is an electronic device and would benefit from the teachings of Wang as providing voice control to the user.

The combination of the known elements is achieved by a known method of providing voice control to a user. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Salvioli would be controlled based on voice control and the user’s oral commands. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the bicycle according to claim 1, comprising a biometric sensor for providing of a biometric sensor status signal see the teachings of Wang with regard to an equivalent technique of authorization in for example para:
“[0135] The HMI unit 186 provides interaction between the rider and the electric scooter 100 through the LED tactile display 148 and the input sensors. The camera of the HMI unit 186 is to detect the presence of a rider to capture a facial image of the rider. The acquired rider's facial image is saved for identification. A road condition camera can be attached pointing to the front to record a video of the road conditions and the location as the electric scooter 100 travels on the road. The acquired video footage is analysed by the software algorithm at the MCU 162 to detect human and obstacles. The recorded information can be sent to a remote server or a cloud for remote users to access. The LED tactile display 148 screen provides a biometric reader for acquiring a fingerprint. The fingerprint provides an authentication of the rider before the activation of the electric scooter 100”, 

Wherein fingerprint recognition connotes one equivalent technique for operating the bicycle of Salvioli,
Accordingly, the prior art references teach all of the claimed elements were known and is reasonably pertinent to the particular problem with which the inventor was concerned.  The bicycle of Salvioli is an electronic device and would benefit from the teachings of Wang by using biometric authorization of a user.

The combination of the known elements is achieved by a known method of providing authorization of a user when their “biometrics (e.g. iris and facial recognition system”) are recognized by an electronic device as taught by Wang para [0014] and:
“[0027] The control unit can comprise a lock for preventing or stopping operation of the motorised scooter. The lock comprises a mechanical lock, an electronic lock, a computerised lock or a combination of any of these. For example, a computerised lock is able to recognise biometric identifiers (e.g. fingerprint, palm veins, face recognition, DNA (DeoxyriboNucleic Acid), palm print, hand geometry, iris, retina and odour/scent) for activating the lock or deactivating the lock. “. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Salvioli would use biometrics to unlock. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

As is here, biometric data is an equivalent technique of authorization.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 26 and the limitation the method according to claim 25, wherein assembling the alarm output signal comprises forming a differentiated alarm sound output signal that is dependent of gradation of the alarm status given the BRI is taught by Wang para [0135] wherein “ The sound projection unit of the HMI unit 186, for example, a speaker 354 provides an audible signal receptive to the human ears either an alarm when there is an unauthorised access or to a melody to indicate the location of the electric scooter 100. “ connotes forming a differentiated alarm sound output signal that is dependent of gradation of the alarm status because “unauthorised access” is a higher “gradation” of the alarm status than in the case wherein the alarm is “indicating the location of the electric scooter”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using different intensity sounds based on different conditions such as for when a bicycle is being stolen or warning a person when their recognition fails and then alarming after too many attempts as taught by Salvioli para:
“[0062] “…However, if the improper access code is input possibly multiple times or if a theft is detected 333, the system can respond by emitting an alarm which can include emitting an alarm sound through the buzzer and flashing the front and rear lights and displaying warnings 341” . 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Salvioli would output the appropriate sounds according to the situation, i.e. the gradation of the alarm. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Salvioli, Hines and the MPEP as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017031069 A1 to SALVIOLI MARIANI MARCO et al. (Salvioli) (Foreign Patent Document Cite No. 4 in the 11/12/2020 IDS) in view of US 20160221627 A1 to Hines, George et al. (Hines) (cited as pertinent art in section 22 of the previous 02/03/2022 Office action spanning pages 54-55) and the MPEP section 2144.04. subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied to the claims above in view of US 20080066979 A1 to Carter; Scott J. as applied to claim 7 above and further in view of US 6184661 B1 to Becker; James et al. (Becker).

Regarding claim 27 the combination of Salvioli above does not appear to expressly disclose the limitation the method further comprising steps of: 
receiving a status of an alternator, 
adjusting the alarm status based on the status of the alternator,
assembling an adjusted alarm sound output signal based on the adjusted alarm status.  

Carter teaches an alternator is an equivalent technique for generating electricity for a dynamo in the rejection of corresponding parts of claim 7 above incorporated herein by reference.  

Becker teaches in for example, the figures below:

    PNG
    media_image15.png
    344
    456
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    306
    479
    media_image16.png
    Greyscale
 .  
And associated descriptive texts including the ABSTRACT:


“An alternator regulator controls both output voltage and output current, limits input drive power and torque, and maintains output power within a prescribed range while operating over a wide ambient temperature range and shaft speed range. Voltage, shaft speed, and temperature signals are monitored, and the results are processed to determine the output current and to control the output power without exceeding the programmed limits for output voltage, output current, temperature, output power, drive power, torque, and shaft speed. This provides a predictable output power characteristic for the alternator and it eliminates high input drive power and torque excursions that occur at low temperature and certain shaft speeds. If programmed limits are exceeded over a specified interval, and the alternator does not respond to the control changes imposed by the regulator, the regulator will turn off the alternator's field current, activate an alarm circuit, and set fault codes. The regulator is also capable of communicating with other control systems to provide status, specify needs, and respond to requests.”

monitoring the status of an alternator and receiving a status of an alternator in Col. 3, lines 37+:
“(17) A third function of the regulator relates to control over output power in order to remain within operating limits as well as within programmed limits that may be less than operating limits. The regulator exercises control over the alternator by controlling the field current. If a performance demand causes a programmed limit to be exceeded, the regulator will reduce the average field current in order to remain within the programmed limit. This will cause the output voltage to fall below the regulated voltage, activate a fault code, and prompt communication to external systems of the reason for the fault code. When performance demands are reduced to within the alternator's programmed limits or capabilities, then the alternator returns to normal operation and the fault codes are reset.” , 

adjusting an alarm status based on the status of the alternator given the BRI in the abstract “. If programmed limits are exceeded over a specified interval, and the alternator does not respond to the control changes imposed by the regulator, the regulator will turn off the alternator's field current, activate an alarm circuit, and set fault codes.”, and

assembling an adjusted alarm sound output signal based on the adjusted alarm status given the BRI in Col. 3, lines 48+ “When performance demands are reduced to within the alternator's programmed limits or capabilities, then the alternator returns to normal operation and the fault codes are reset.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of monitoring the charging current of an alternator, setting a code and sounding an alarm when the alternator appears faulty.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Becker would improve the combination of Salvioli to provide the capacity to alarm when the alternator is generating too much charging current and provide a code to help determine that the alternator is faulty. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Becker to the prior art combination of Salvioli as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20180367877 A1 to Xiong; Shi Jie teaches a loudspeaker box “that is common equipment for a bicycle” and uses a powered amplifier to amplify speakers used on a bicycle that would be obvious to use in the combination of Salvioli above as explained in for example, paras:
“[0003] A loudspeaker box for bicycle is a common equipment of a rider enthusiast, 

[0025] The power amplifier unit 101 is electrically connected between the main control unit 100 and the loudspeaker 5, and the main control unit 100 amplifies the received audio signal by using the power amplifier unit 101 and loads the audio signal on the loudspeaker 5.”


US 20110193315 A1 to Kim; Laura Hija J. teaches in Fig. 1 below, inter alia speakers 19 mounted inside of a seat frame 10 that is considered as additional evidence of the obviousness of the rearrangements of the parts of the combination of Salvioli above in  para:
“[0044] The controller 18a, the jacks 18b, and the speakers 19 are desirably mounted at the inside of the seat frame 10.”

    PNG
    media_image17.png
    508
    528
    media_image17.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220705